DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
Examiner has made her position clear as to the applicability of Knobloch and Applicant has argued in response. In order to expedite prosecution, Examiner is withdrawing this rejection though Examiner believes Knobloch teaches the claims as written, albeit not in the same way as the invention (hence the withdrawal).
In the Office Action dated December 17, 2020, Examiner presented a rejection under James as well as a rejection under Fosell which have not been substantively addressed by Applicant, therefore the rejection is maintained below. Applicant merely states that “[n]one of the art has check valves so configured if indeed they have check valves at all”. Examiner disagrees given the two rejections previously presented and still pending below.
Examiner appreciates Applicant’s notation about the amendment to Claim 7, and Examiner believes this claim is no longer allowable given this amendment (as detailed below).
All other objections and rejections have been withdrawn as noted above or in response to the presented amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 do not appear to limit the independent claim 1 in light of the amendments made to Claim 1. Amendments or arguments to the contrary are required in order to maintain clarity in the claim. Should either or both of these claims be cancelled, Examiner would like to note that there are dependent claims that depend from both claim 2 and claim 4.
Claim 13 recites “a switch” which Examiner believes should read --the switch-- as this is referring to a structural limitation that has already been recited in Claim 1.
Claims 3, 5, 6, and 14-16 are rejected as depending on a rejected indefinite claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James US Patent Application Publication 2010/0212910 hereinafter referred to as James.
	Regarding claims 1-4, 7, and 11-13, James discloses an injection arrangement (38) comprising a principal flow path (flow path shown by arrows (42) in Figures 6 and 7) having a first check valve (64) and a bypass pathway (flow path shown by arrows (42) in Figure 8) fluidily connected upstream of the first check valve and connected downstream of the check valve (as shown on Figures 4-8). James further discloses a second check valve (60) which is located in the principal fluid pathway wherein the bypass pathway reconnects with the primary pathway at a location between the check valves (as shown on Figure 8). James further discloses a switch (62) comprising an object seat to prevent flow (check valve as shown has such an arrangement) which has conditions for allowing fluid flow into the bypass pathway (by being closed or open based on the pressure in the system as shown between Figures 6/7 and Figure 8). The method of claims 12 and 13 cited at [0039-0045 wherein the configuration of Figure 8 is alternated with the configurations of Figure 6 and 7 to repeat downhole actuations and account for a stuck piston].
	Regarding claims 5, 6, and 14, James further discloses wherein the switch condition is based on the conditions of a pressure source (40) [0057-0058].
claim 17, James discloses a wellbore tubing (12) showing the injection arrangements of claim 1 ((22) is shown on Figure 1 and (38) is shown on Figure 2 which shows the injection arrangement of claim 1 within a tubular string - [0016, 0020-0021]).

Claims 1-7, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frosell et al. US Patent Application Publication 2016/0273321 hereinafter referred to as Frosell.
	Regarding claims 1-4, 7, and 11-13, Frosell discloses an injection arrangement (see Figure 4) comprising a principal flow path (112, 114, 116) having a first check valve (104) and a bypass pathway (309) fluidily connected upstream of the first check valve and connected downstream of the check valve (as shown on Figure 4). Frosell further discloses a second check valve (102) which is located in the principal fluid pathway wherein the bypass pathway reconnects with the primary pathway at a location between the check valves (as shown on Figure 4). Frosell further discloses a switch (302) comprising an object seat to prevent flow (check valve as shown on Figure 4 has such an arrangement) which has conditions for allowing fluid flow into the bypass pathway [0036]. The method of claims 12 and 13 cited at [0037 wherein the bypass pressure is lower than the actuation pressure].
	Regarding claims 5, 6, and 14, Frosell further discloses wherein the switch condition is based on the conditions of a pressure source (106) [0035-0038].
	Regarding claim 17, Frosell discloses a wellbore tubing with the injection valve arrangement (not shown but disclosed in [0001, 0002, 0015, and 0016].

Allowable Subject Matter
Claims 8, 9, 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672